Citation Nr: 1124168	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-45 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, nervousness, fear, and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, nervousness, fear, and anxiety.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only bipolar disorder.  However, the United States Court of Appeals for Veterans Claims (CAVC or Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the bipolar disorder claim has been recharacterized to include any psychiatric disorder, including the Veteran's current bipolar disorder diagnosis and his other psychiatric symptoms.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, nervousness, fear, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision denied service connection for the Veteran's bipolar disorder.

2.  An unappealed May 2005 Board decision denied the Veteran's petition to reopen his claim of entitlement to service connection for a bipolar disorder.

3.  The evidence pertaining to the Veteran's acquired psychiatric disorder submitted subsequent to the May 2005 Board decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2000 and rating decision that denied service connection for a bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The Board's May 2005 decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2010).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In a March 2000 rating decision, the Veteran was denied service connection for a bipolar disorder, and he was advised of his appellate rights.  Although the Veteran filed a Notice of Disagreement (NOD) within one year of notification of the rating decision denying his claim, the Veteran failed to perfect his appeal by filing a Substantive Appeal (on VA Form 9) with the RO within the allowed time period.  Therefore, the March 2000 rating decision was not fully appealed by the Veteran and the rating decision is final.  38 U.S.C.A. § 7105.  In the March 2000 rating decision, the Veteran was advised that the records did not show that his bipolar disorder was incurred in or aggravated by his active military service.  

Subsequently, in May 2005, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a bipolar disorder.  The Board determined that the evidence submitted since the March 2000 rating decision was new, but was not material to his claim.

In May 2008, the Veteran filed a claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records and lay statements have been added to the record since the May 2005 Board denial, including private medical records and VA records.  With the exception of some private medical records, this evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The evidence is also material.  As noted above, a review of the original March 2000 rating decision reveals that the Veteran's claim for service connection appears to have been denied because the evidence of record did not show that his bipolar disorder was incurred in or aggravated by his active military service.  Since the May 2005 Board decision, the Veteran's private physician, Dr. H.R.C., submitted a February 2009 statement, in which he concluded that the Veteran's acquired psychiatric disorder pre-existed his active military service and that the Veteran's military service was a "contributing factor to this man's psychiatric de[c]line."  Dr. H.R.C. also determined that the "rigors of military life" contributed to an increase in the Veteran's psychiatric symptoms.  Dr. H.R.C. based his medical opinion on a physical examination of the Veteran and the Veteran's reported history.  There is no negative nexus evidence to the contrary of this in the claims file.  All of this bears directly and substantially upon the specific matter under consideration and is significant enough that it must be considered in order to fairly decide the merits of the claim.  

Therefore, since there is new and material evidence, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.
REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for his service connection claim - specifically, notice regarding a pre-existing disorder and aggravation.  The Veteran must be provided with this VCAA notice.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Second, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current acquired psychiatric disorder diagnosis.  Specifically, in a February 2009 medical opinion, the Veteran's private physician, Dr. H.R.C., diagnosed the Veteran with bipolar disorder.  In regards to an in-service incurrence, the Veteran's service treatment records (STRs) are absent for any complaint of or treatment for his acquired psychiatric disorder.  However, post-service, as previously mentioned, Dr. H.R.C. submitted a February 2009 statement, in which he concluded that the Veteran's acquired psychiatric disorder pre-existed his active military service and that the Veteran's military service was a "contributing factor to this man's psychiatric de[c]line."  Dr. H.R.C. also determined that the "rigors of military life" contributed to an increase in the Veteran's psychiatric symptoms.  Dr. H.R.C. based his medical opinion on a physical examination of the Veteran and the Veteran's reported history.  
In summary, the claims file currently contains evidence of a current disorder and evidence of an in-service incurrence.  However, the claims file does not contain evidence regarding whether the Veteran's acquired psychiatric disorder actually pre-existed his active military service, and if so, whether his acquired psychiatric disorder was aggravated by his active military service.  Specifically, if a pre-existing disorder is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disorder, but he or she may instead bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Therefore, a medical determination, following a review of the Veteran's claims file, is needed regarding whether the Veteran's acquired psychiatric disorder actually pre-existed his active military service.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of his current acquired psychiatric disorder.  The Veteran has never been afforded a VA medical nexus opinion for this claim.  Thus, the Board finds that an examination is needed to determine whether this disorder may be related to his active military service, to include as due to possible aggravation of a pre-existing disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his claim for service connection for an acquired psychiatric disorder, to include notice regarding a pre-existing disorder and aggravation.

2.  Schedule the Veteran for an appropriate VA  examination to ascertain the nature and etiology of his acquired psychiatric disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether the Veteran clearly and unmistakably had an acquired psychiatric disorder prior to beginning his active military service.  If it is determined that he clearly and unmistakably had a pre-existing acquired psychiatric disorder, then an opinion is needed as to whether there also is clear and unmistakable evidence that this pre-existing acquired psychiatric disorder was not aggravated during or by his active military service beyond its natural progression.  

If, on the other hand, it is determined the Veteran did not have an acquired psychiatric disorder prior to beginning his active military service, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current acquired psychiatric disorder is related to his active military service.

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, nervousness, fear, and anxiety.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


